Exhibit 10.2



SELECTIVE INSURANCE GROUP, INC.
STOCK OPTION PLAN III

NONQUALIFIED STOCK OPTION GRANT





                        THIS DOCUMENT EVIDENCES A NONQUALIFIED STOCK OPTION
GRANT (the "Grant"), effective the ___ day of __________, 200_ (the "Grant
Date"), from Selective Insurance Group, Inc., a New Jersey corporation (the
"Company"), to                                    (the "Grantee"), an employee
of the Company or of a "Related Corporation," as defined in the Selective
Insurance Stock Option Plan III (the "Plan").



WITNESSETH THAT:



                        WHEREAS, the Company has adopted the Selective Insurance
Stock Option Plan III; and

                        WHEREAS, the Employee has been designated by the
Committee, as defined in the Plan (the "Committee"), as an employee to whom a
nonqualified stock option award is to be made under the Plan subject to the
terms and conditions of this grant document;

                        NOW, THEREFORE, the Company hereby grants to the
Grantee, subject to the terms and conditions hereinafter set forth a
nonqualified stock option award (the "Award").  The Award shall be subject to
the terms and conditions of the Plan and this Grant.  By accepting the Grant,
the Employee agrees to be bound by the provisions hereof and the provisions of
the Plan with respect to the Grant.

                        1.         Grant of Option.  The Company hereby grants
to the Grantee the right and option (the "Option") to purchase all or any part
of an aggregate of                                  shares of the Company's
common stock ("Shares").  The Option is in all respects limited and conditioned
as hereinafter provided, and is subject in all respects to the terms and
conditions of the Plan now in effect and as it may be amended from time to time
(but only to the extent that such amendments apply to outstanding options). 
Such terms and conditions are incorporated herein by reference, made a part
hereof, and shall control in the event of any conflict with any other terms of
this Award Agreement.  The Option granted hereunder is intended to be a
nonqualified stock option ("NQSO") and not an incentive stock option ("ISO") as
such term is defined in section 422 of the Internal Revenue Code of 1986, as
amended (the "Code").

                        2.         Exercise Price.  The exercise price of the
Shares covered by this Option shall be $                  per Share.  It is the
determination of the Committee that on the Grant Date the exercise price was not
less than 100% of the "Fair Market Value" (as defined in the Plan) of a Share.







--------------------------------------------------------------------------------




                        3.         Term.  Unless earlier terminated pursuant to
any provision of the Plan or of this Award Agreement, this Option shall expire
at 4 p.m. Eastern Time on ____________, 20__ (the "Expiration Date"), which date
is not more than 10 years from the Grant Date.  This Option shall not be
exercisable after the Expiration Date.

                        4.         Exercise of Option.  The right to purchase
the Shares subject to this Option shall accrue immediately.

                        5.         Method of Exercising Option.  Subject to the
terms and conditions of this Option Agreement and the Plan, the Option may be
exercised by written notice to the Company at its principal office, which is
presently located at 40 Wantage Avenue, Branchville, New Jersey 07890. Such
notice shall state the election to exercise the Option and the number of whole
Shares with respect to which it is being exercised; shall be signed by the
person or persons so exercising the Option; and shall be accompanied by payment
of the full exercise price of such Shares.  Only full Shares will be issued.

                        The exercise price shall be paid to the Company -







(a)

in cash, or by certified check, bank draft, or money order;





(b)

by delivering Shares previously acquired;





(c)

by delivering a properly executed notice of exercise of the Option to the
Company and a broker, with irrevocable instructions to the broker promptly to
deliver to the Company the amount of sale or loan proceeds necessary to pay the
exercise price of the Option; or





(d)

in any combination of (a), (b) or (c) above.



                        In the event the exercise price is paid, in whole or in
part, with Shares, the portion of the exercise price so paid shall be equal to
the Fair Market Value of the Shares surrendered on the date of exercise.

                        Provided the provisions of Section 10.3 of the Plan have
been met, as soon as practicable after the receipt of notice of exercise and
payment, the Company shall establish a book entry share account in the name of
the Grantee and shall issue said Shares to the Grantee.  If the Grantee delivers
a properly executed notice of exercise of the Option to the Company and a
broker, with irrevocable instructions to the broker to promptly deliver to the
Company the amount of sale or loan proceeds necessary to pay the exercise price
of the Option, the Company shall issue said Shares to the Grantee and arrange to
deliver the Shares directly to the broker.  When issued, the Shares shall be
fully paid and non-assessable.







--------------------------------------------------------------------------------




                        Such Shares shall be registered in the name of the
person so exercising the Option or, if the Option is exercised by the Grantee
and if the Grantee so requests in the notice exercising the Option, shall be
registered in the name of the Grantee and the Grantee's spouse, jointly, with
right of survivorship, and shall be delivered as provided above to, or upon the
written order of, the person exercising the Option.  In the event any person or
persons exercise the Option after the death or "Disability" (as defined in the
Plan) of the Grantee, the notice shall be accompanied by appropriate proof of
the right of such person to exercise the Option.  All Shares that are purchased
upon exercise of the Option as provided herein shall be fully paid and
non-assessable.

                        6.         Transferability of Option.  The Option may
not be transferred other than by will or by the laws of descent and
distribution.

                        7.         Termination of Employment.  If the Grantee's
employment with the Company and all "Related Corporations" (as defined in the
Plan) is terminated for any reason other than Cause, death or Disability prior
to the Expiration Date, this Option may be exercised by the Grantee at any time
prior to the earlier of (i) the Expiration Date, or (ii) 12 months after the
date of such termination of employment.

                        8.         Disability.  If the Grantee incurs a
Disability, this Option may be exercised by the Grantee or by the Grantee's
legal representative, at any time prior to the earlier of (i) the Expiration
Date, or (ii) one year after such Disability.

                        9.         Death.  If the Grantee dies during his or her
employment and prior to the Expiration Date, or if the Grantee's employment is
terminated for any reason (as described in Paragraphs 7 and 8 and the Grantee
dies following his or her termination of employment but prior to the earlier of
the Expiration Date or the expiration of the period determined under Paragraph 7
or 8, this Option may be exercised by the Grantee's estate, personal
representative, or beneficiary who acquired the right to exercise this Option by
bequest or inheritance or by reason of the Grantee's death, at any time prior to
the earlier of (i) the Expiration Date, or (ii) one year after the date of the
Grantee's death.

                        10.       Cause.  Notwithstanding any other provision of
this Award Agreement to the contrary, if a Grantee's employment with the Company
and all Related Corporations is terminated for Cause (as defined below), all
unexercised Options shall be forfeited immediately and automatically as of the
date of such termination of employment.  For purposes of this Award Agreement,
Cause means the Grantee has:







(a)

failed to perform his or her stated duties satisfactorily and not cured such
failure (if curable) within 15 days of his or her receipt of written notice of
the failure;





(b)

been dishonest;





--------------------------------------------------------------------------------




(c)

disregarded or disobeyed an express direction from a member of the Board of
Directors or an executive officer of the Company or a Related Corporation;





(d)

engaged in willful misconduct;





(e)

engaged in a breach of fiduciary duty involving personal profit;





(f)

violated any law, rule, or regulation, or final cease-and-desist order (other
than traffic violations or similar offenses);





(g)

been disloyal toward the Company or a Related Corporation; or





(h)

engaged in other misconduct such that the continuation of the Grantee's status
as an employee is determined by the Company to be no longer in the best interest
of the Company.



                        11.       Withholding of Taxes.  The obligation of the
Company to deliver Shares upon the exercise of this Option shall be subject to
applicable federal, state, and local tax withholding requirements.  If the
exercise of the Option is subject to the withholding requirements of applicable
federal, state and/or local tax law, the Grantee, subject to the provisions of
the Plan and such additional withholding rules (the "Withholding Rules") as
shall be adopted by the Committee, may satisfy the withholding tax, in whole or
in part, by electing to have the Company withhold or by returning to the Company
Shares, which shall be valued, for this purpose, at their Fair Market Value on
the date the amount attributable to the exercise of the Option is includable in
income by the Grantee under section 83 of the Code.  Such election must be made
in compliance with and subject to the Withholding Rules, and the Company may
limit the number of withheld Shares to the extent necessary to avoid adverse
accounting consequences.

                        12.       Governing Law.  This Option Agreement shall be
governed by the applicable Code provisions to the maximum extent possible. 
Otherwise, the laws of New Jersey (without reference to the principles of
conflict of laws) shall govern the operation of, and the rights of the Grantee
under, the Plan and Options granted hereunder.

                        13.       Capital Adjustments. If prior to the issuance
by the Company of all of the Shares covered by this Option, there shall be any
increases or reductions in the number of Shares outstanding by reason of any
stock dividends or stock splits or other readjustments or, if there is any other
material change in the capital structure of the Company by reason of any
reclassification, reorganization, recapitalization or otherwise, there shall be
a proportionate and equitable adjustment of the terms of this Option with
respect to the amount and class of Shares remaining subject to the Option and
the purchase price to be paid therefore as determined by the Committee.







--------------------------------------------------------------------------------




                        14.       Miscellaneous Provisions.

                                    14.1     This Award Agreement is not an
agreement to employ or to continue the employment of the Grantee.  Nothing in
this Award Agreement shall be deemed to create any limitation or restriction
upon such rights as the Company would otherwise have to terminate the employment
of the Grantee at any time for any reason.

                                    14.2     The Grantee shall have no rights or
privileges as a stockholder of the Company with respect to the Shares issuable
under this Option until such Shares have been issued to the Grantee.  Prior to
the issuance of such Shares, the Company may require the Grantee or other person
exercising this Option to furnish such representations as may be required, in
the sole discretion of the Company's counsel, to satisfy the requirements of the
Securities and Exchange Commission under the Securities Act of 1933, as amended.

                        IN WITNESS WHEREOF, the Company has caused this
Nonqualified Stock Option Award Agreement to be duly executed by its duly
authorized officer as of the day and year first above written.








SELECTIVE INSURANCE GROUP, INC.

By:                                                                      



Gregory E. Murphy



Chairman, President and



Chief Executive Officer








ATTEST:

                                                                             



Michele N. Schumacher



Vice President, Corporate Secretary



and Corporate Governance Officer

